Citation Nr: 0903202	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the character of the appellant's discharge from 
military service is a bar to the receipt of Department of 
Veterans Affairs (VA) benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

 The appellant had military service from November 1969 to 
July 1971.  
This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a January 2004 decision of a Regional 
Office (RO) of the Department of Veterans  Affairs (VA). 

On his VA Form 9, the appellant requested a travel board 
hearing.  A hearing was subsequently scheduled for him in 
January 2007.  However, the appellant failed to appear for 
that hearing.  A postponement was not requested or granted.  
The appellant has not asserted any good cause for missing the 
hearing or requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2008).  


FINDINGS OF FACT

1.  Upon the appellant's enlistment into service on November 
3, 1969, his initial obligated period of service was for 
three years.  The appellant served until July 12, 1970, at 
which time he was honorably discharged, although he was not 
eligible for complete separation when discharged on that 
date.

2.  The appellant immediately reenlisted for active military 
duty on July 13, 1970 and served until July 4, 1971, at which 
time he received an other than honorable discharge.

3.  The appellant accepted an undesirable discharge in lieu 
of trial by general court martial.

4.  There is no evidence of record showing that the appellant 
was insane at the time he committed the offenses that 
resulted in his discharge from service.


CONCLUSION OF LAW

The character of the appellant's service from November 1969 
to July 1971 precludes entitlement to VA benefits.  38 
U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.13 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are not applicable to this claim on appeal 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) found in 
Manning, that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
the RO's efforts to comply with the VCAA with respect to the 
issue here on appeal.

Analysis

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

VA compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  The legal 
criteria provides that a discharge or release because of one 
of the following offenses is considered to have been issued 
under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court-martial; mutiny 
or spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

As an exception to the above provisions, it is noted that, if 
the evidence shows that the person in question was insane at 
the time of committing the offense leading to the discharge, 
that person is not precluded from benefits by that discharge.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

Additionally, an honorable or general discharge issued prior 
to October 8, 1977, under authority other than that listed in 
paragraphs (h) (1), (2) and (3) of 38 C.F.R. § 3.12 by a 
discharge review board established under 10 U.S.C. 1553 set 
aside any bar to benefits imposed under paragraph (c) or (d) 
of this section except the bar contained in paragraph (c) 
(2).  38 C.F.R. § 3.12(f).

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: (1) the President's directive of 
January 19, 1977, implementing Presidential Proclamation 4313 
of September 16, 1974; or (2) the Department of Defense 's 
special discharge review program effective April 5, 1977; or 
(3) any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions.  38 C.F.R. § 3.12(h).

A discharge to reenlist is a conditional discharge if (1) it 
was issued during World War I or II, the Korean Conflict, or 
the Vietnam Era, prior to the date the person was eligible 
for discharge under the point or length of service system, or 
under any other criteria in effect, or (2) it was issued 
during peacetime service prior to the date the person was 
eligible for an unconditional discharge. See 38 C.F.R. § 
3.13(a); see also 38 U.S.C.A. § 101(18).  Except as provided 
in 38 C.F.R. § 3.13(c), the entire period of service 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of service.  See 38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such period at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
See 38 C.F.R. § 3.13(c).

In this case, after the appellant filed a claim for post-
traumatic stress disorder and to upgrade his discharge from 
service, the RO denied entitlement to the benefits sought 
based on the character of his discharge from service.

Initially, the appellant enlisted into service on November 3, 
1969 for an obligated term of three years; he served until 
July 12, 1970 under honorable conditions.  On July 13, 1970, 
he re-enlisted for a six year tour of duty.  On July 4, 1971, 
he received a discharge under conditions other than 
honorable.  He was not eligible for complete separation on 
July 12, 1970 and, thus, had one period of service from 
November 3, 1969 to July 4, 1971.  

In June 1977, considering the Department of Defense (DOD) 
Discharge Review Program, the Army Office of the Adjutant 
General of the Adjutant General Center determined that the 
appellant's discharge under conditions other than honorable 
has been upgraded to under honorable conditions. 

Based upon a May 1978 hearing, in its Case Report and 
Directive, the Army Discharge Review Board determined that 
upgrade under Uniform Standard was not appropriate.  The 
Discharge Review Board which decided not to affirm the 
appellant's upgraded discharge and upheld the original 
discharge.  This was based upon the appellant's extensive 
disciplinary record for various offenses and severity of the 
charges for which he was awaiting a court martial at the time 
of his separation.  

By Administrative Decisions, dated in July 1976, October 
1978, and April 1999, the RO addressed the question of 
whether the appellant's conditional discharge/character of 
discharge was a bar to receipt of VA benefits.  In this 
regard, the RO stated that the appellant's service from 
November 3, 1969 to July 4, 1971 is considered dishonorable 
and a bar to VA benefits.  The RO noted that the appellant 
enlisted on November 3, 1969 and served until July 12, 1970 
under honorable conditions.  On July 13, 1970, he reenlisted 
for a six year term of duty.  On July 4, 1971, he was 
discharged under conditions other than honorable.  As the 
appellant's original enlistment was for three years, he was 
not eligible for complete separation on July 12, 1970 and 
therefore had one period of service from November 3, 1969 to 
July 4, 1971.  The RO noted and the record reflects that on 
many occasions, the appellant was counseled regarding his 
military conduct and the disadvantages of an undesirable 
discharge were explained to him.  The appellant requested 
discharge to avoid trial by court martial and waived right to 
present his case before a board of officers.  The appellant's 
commanding officer recommended discharge for unfitness due to 
character and behavior disorders, and commission of petty and 
court martial offenses with disregard for military authority.  
The appellant violated Articles 90, 91, and 92, in addition 
to receiving six separate Article 15's from January 18, 1971 
to May 25, 1971.  Accordingly, the RO determined that the 
appellant did not render faithful and meritorious service 
throughout the period of active duty.  It was determined that 
the nature and quantity of the misdeeds in service leading to 
his discharge were willful and persistent.  Thus, the RO 
concluded that the appellant's discharge on July 4, 1971 was 
under dishonorable conditions and a bar to VA benefits under 
the pertinet VA provisions.

In the present case, the appellant's discharge from his 
initial period of service constituted a "conditional" 
discharge.  The appellant did not complete the original 
period of enlistment he was obligated for and was discharged 
because he reenlisted before the obligated period ended.  
Thus, the appellant's period of service from November 3, 1969 
to July 4, 1971 is viewed, for VA purposes, as one, single 
period, and the character of the final termination of service 
renders him ineligible for benefits based on disease or 
injury incurred during the prior period of service. See 38 
U.S.C.A. § 101(18); 38 C.F.R. § 3.13.

As noted above, discharge from service because of willful and 
persistent misconduct will be considered to have been under 
dishonorable conditions.  See 38 C.F.R. § 3.12.  There is no 
evidence of record that the appellant was insane at the time 
when he committed the offenses causing his discharge, and it 
has not been contended otherwise.  He asserts, instead, that 
he was advised to accept the discharge which he was told was 
honorable.  An insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior, or who interferes with 
the piece of society, or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs, as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  See 38 C.F.R. § 
3.354(a).  See also VAOPGCPREC 20-97 (holding that the term 
"constitutionally psychopathic" was synonymous with 
psychopathic personality (antisocial personality disorder).  
Consulting various well-accepted legal authority, General 
Counsel also noted that the term insanity was more or less 
synonymous with "psychosis."  See VAOPGCPREC 20-97.  The 
Board notes there is no evidence of record showing a finding 
or diagnosis of insanity, to include during the appellant's 
period of service (the examination report at service 
discharge showed a normal psychiatric evaluation), or 
clinical evidence demonstrating the inability to distinguish 
right from wrong.  The burden is on the appellant to submit 
competent medical evidence that he was insane at the time of 
his offenses. See Stringham v. Brown, 8 Vet. App. 445, 449 
(1995).

Additionally, the Board is aware that the appellant's 
character of discharge was later upgraded to under honorable 
conditions by the DOD Special Discharge Program.  As noted in 
the law and regulations above, however, this alone is not 
sufficient to remove the bar to VA benefits.  See 38 C.F.R. 
3.12(h).  A discharge review board could upgrade a character 
of discharge on an individual case basis removing a bar to 
benefits.  See 38 C.F.R. § 3.12 (h), supra.  However, in this 
case, the appellant's discharge was not upgraded on an 
individual basis but rather on a group basis (specifically 
the DOD Discharge Review Program).  Furthermore, in May 1978, 
the appellant's upgraded character of discharge underwent a 
review by the Army Discharge Review Board which decided not 
to affirm the appellant's upgraded discharge.  Since the 
Discharge Review Board did not upgrade the appellant's 
character of discharge, the bar to benefits established under 
38 C.F.R. § 3.12(d) due to acceptance of an undesirable 
discharge in lieu of trial by general court-martial remains 
in effect.  See 38 C.F.R. § 3.12(g),(h).

For the reasons stated above, the Board finds that the 
appellant's dishonorable discharge is a bar for benefits 
based on his period of service from November 3, 1969 to July 
4, 1971.  Consequently, the appellant has no legal 
entitlement to VA benefits based on disease or injury 
incurred between those dates, and his claim must be denied as 
a matter of law.  See 38 C.F.R. § 3.12(d); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the instant case, the benefit of the doubt 
rule is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

The character of the appellant's service from November 3, 
1969 to July 4, 1971 is a bar to entitlement to VA benefits; 
the appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


